Citation Nr: 1236045	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for vascular hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1945 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Cleveland RO assumed jurisdiction as part of the Tiger Team program; following initial adjudication of the claim, jurisdiction transferred back to the RO in Albuquerque, New Mexico.

In April 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In March 2012, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for hypertension, and remanded the reopened claim for further evidentiary development.  In July 2012, the Board again remanded this case for further evidentiary development.

In September 2012, the Veteran's representative, on the Veteran's behalf, submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a September 2012 appellant's brief, the Veteran's representative raised a new theory of entitlement in arguing that the Veteran's vascular hypertension may be secondary to his service-connected acquired psychiatric disorder.

The Veteran is service-connected for major depressive disorder with alcohol dependence, rated as 70 percent disabling since May 27, 2011.

There are no medical opinions currently of record which address a relationship between the Veteran's vascular hypertension and his service-connected major depressive disorder with alcohol dependence.

The claims file is to be returned to the March 2012 VA hypertension examiner in order to obtain such an opinion with adequate supporting rationale.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Return the claims file to the March 2012 VA hypertension examiner.

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the review of the record, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's vascular hypertension was caused or aggravated by his service-connected major depressive disorder with alcohol dependence.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that further examination of the Veteran is necessary to provide the requested opinion, such examination is to be scheduled.

If the previous examiner is no longer available, a new examination is to be conducted, and the requested opinion rendered, by another qualified examiner.

2.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

